DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Please note:  The examiner handling this application has changed and is now Stephen Kapushoc in Art Unit 1634.

This Office Action is in reply to Applicants’ correspondence of 01/07/2022. 
 
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  

New grounds of rejection are presented in this Office Action.  

Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.

This Action is made NON-FINAL.

Election/Restrictions
As addressed on page 2 of the Office Action of 10/13/2021, Applicant’s election of the particular combination of genetic elements that is SV:BCL6, TP53, BCL2, SGK1 and 18Q:AMP in the reply filed on 05/14/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e.:  specifically requiring non-elected genetic elements), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/2021.

Information Disclosure Statement
The listing of references in the specification (e.g.:  pages 100-111 of the specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim recites the term/abbreviation DLBCL, where the first instance of term/abbreviation should be accompanied by the meaning of the term/abbreviation.  For example:  at risk of developing diffuse large B-cell lymphoma (DLBCL). 
The claim recites “Class 3: GCB-type DLBCLs gene or transcript profiles that exhibit gene or transcript profiles associated with” and “Class 4: GCB-type DLBCLs gene or transcript profiles that exhibit gene or transcript profiles associated with”, where the phrases “Class 3: GCB-type DLBCLs transcript profiles associated with” and “Class 4: GCB-type DLBCLs 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 6-10 are unclear over the stated purpose of the claimed methods as “for selecting and administering an agent to a subject” in light of the recited steps of the claims.  The claims are unclear in this regard because any administering as recited in step (d) of claim 1 is predicated on an assigned class (e.g.:  administering an agent to the subject, wherein:  for a sample assigned to Class 1 in step (c), the subject is administered an agent selected from the group consisting of a NOTCH inhibitor, a BCL6 inhibitor and an activator of immune evasion, optionally wherein the subject is administered an oligonucleotide inhibitor of NOTCH and/or BCL6).  However the assignment of any class is based on the detection of some type of genetic variation in the sample (e.g.:  Class 1: Activated B-cell (ABC)-type DLBCLs that exhibit gene or transcript profiles associated with increased transcriptional abundance of NOTCH2 and/or BCL6).  However, there is no requirement in the claims that any particular variation is in fact present or detected.  In fact the claims make it clear that the “identifying” of the method (recited in regard to the analysis of a sequence or copy number variation) is directed to the presence or the absence of any variations (i.e.:  the variations may be absent, and are not required to be present).  And the specification appears to provide evidence that the particular variations of the claims are not a necessary quality of any DLBCL genome; see for example the specification at page 65 which teaches that a “subset of 12 DLBCLs lacked defining genetic drivers”, and “the absence of detectable drivers in these DLBCLs may reflect lower tumor purity or different pathogenetic events”.  Thus is it unclear if the claims intend to require that any particular variations are present and detected, or how the stated purpose of the claim is accomplished when the absence of variants is identified.
Claims 1-4 and 6-10 are unclear over the recitation of limitations related to “transcript profiles”, for example in claim 1 in the recitation of “Class 1: Activated B-cell (ABC)-type DLBCLs that exhibit gene or transcript profiles associated with increased transcriptional abundance of NOTCH2 and/or BCL6” because the claims do not include any data gathering steps related to the establishment of any “transcript profiles”.  The relevant data gathering step of claim 1 recites “identifying the presence or absence in the sample of five or more sequence variants or sites of copy number variation”.  But “sequence variants or sites of copy number variation” are not the same as, nor are they necessarily indicative of, any “transcript profiles” as required by the claims for purposes of class assignment.  Myhre et al (2013) teaches that it is not uncommon for mRNA expression of a gene to show low, or even no, correlation to copy number (e.g.:  Group B and D in Figure 1).  Thus it is unclear how the classification is made based on the required data gathering steps, or if the method is intended to require additional steps related to the identification of transcript profiles.

Claim Rejection - Improper Markush Grouping
Claims 1-4 and 7-10 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring identifying the presence of absence of sequence variants or copy number variations at distinct genomic loci or combinations thereof.  
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different polynucleotide sequence/variation (i.e.:  nucleotide content in different genomic locus that may affect/alter the expression/function of a distinct gene).  Each genetic locus having any different polynucleotide content has a different chemical structure in that it consists of a different nucleotide sequence.  And each variant has a different biological activity in that it has a different specificity of hybridization required for identification/detection, and may alter expression/function of a different protein having a different biological activity.  Thus, the species do not share a single structural similarity or biological activity.  The only structural similarity present is that genetic elements are present in nucleic acids.  The fact that the variants comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of “comprising a nucleic acid” alone is not essential to the common activity of being correlated with DLBCL classification, as asserted by the specification.  Accordingly, while the different genetic variants are asserted to have the property of alterations present in different asserted classes of DLCBL, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to DLBCL is particular to each different variation (i.e.:  the particular content in a particular context) because of a role in expression/function of some particular gene, not based on some particular common structural feature shared among the different variant loci themselves.

Note that when the Markush grouping is for alternatives of chemical compounds (such as nucleic acid sequences), the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different polymorphic positions are associate with DLCBLclassificaiton.  Nor is there an expectation that the different variants will behave the same way, where the specification teaches that in fact variations in different loci are detected differently (e.g.:  Figs 12B and 12C).
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “analyzing the presence or absence of sequence variants or copy number variation of step (b) to assign the sample to one of five discrete classes of DLBCL” the claims in light of the specification are broadly directed to an evaluation that is based on identifying genetic content, and the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  As noted earlier in this action, the identifying step of the data gathering aspect of the claims includes the “absence” of a variation.  Thus where any administering of an agent that may be suitable for treating DLBCL is predicated on a particular classification, but the classifications are based on the presence of a variation that is not required to be present and identified, the claims encompass methods where no administration is provided.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at page 14 teaches that applicable data gathering methods such as next generation sequencing are known in the art.  And Jardin (2014) teaches that whole exome sequencing in context of classification of DLBCL sub-type such as ABC and GCB.  Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101, as set forth on pages 4-10 of the Office Action of 10/13/2021.  Applicants’ arguments (p.13-15 of the Remarks of 01/07/2022) have been fully considered but are not persuasive to withdrawn the rejection as maintained above.  Applicants have argued that the amended claims include steps of “administering an agent” and thus include a practical application of any judicial exception(s) included in the claims.  The argument is not persuasive because, as set forth in the instant rejection and as detailed earlier in this office action, where any administering of an agent that may be suitable for treating DLBCL is predicated on a particular classification, but the classifications are based on the presence of a variation that is not required to be present and identified, the claims encompass methods where no administration is provided.

Claim Rejections - 35 USC § 112 – Scope of Enablement
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of classifying DLBCL based on identifying the presence of sequence variants or copy number variations of particular genes/genomic loci, does not reasonably provide enablement for the methods as claimed which encompass identifying the presence or absence of sequence variants or copy number variations and making a classification using transcript profiles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In the instant case the claims recite a practical step related to identifying the presence or absence of sequence variants or copy number variations.  The specification teaches an example (e.g.:  p.65) of the genetic analysis of DLBCL samples using whole exome sequencing of tumor and normal DNA.  And while the specification provides some analysis of gene expression (e.g.:  Table S6a) associated with arm-level and focal CNAs (CN gain and CN loss), the particular teachings of the specification are not commensurate in scope with the breadth of the claims.  This disconnect between the teachings of the specification and the breadth of the claims is particularly relevant where the related art teaches the unpredictability in associating genetic variants with expression profiles.  Myhre et al (2013) teaches that it is not uncommon for mRNA expression of a gene to show low, or even no, correlation to copy number (e.g.:  Group B and D in Figure 1).  
An undue amount of experimentation would be required to make and use the claimed invention.  Because the genetic alterations of the claims, such as sequence variations and copy number variations, are not predictably associated with gene expression levels and transcription profiles, the skilled artisan would be required to repeat the discovery and validation analysis presented in the instant specification to identify any gene expression levels that are associated with any sequence or copy number alterations.  Even if such experimentation were performed, there is no assurance that any variations reliably associated with transcript profiles would be discovered.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112, as set forth on pages 10-18 of the Office Action of 10/13/2022, for encompassing non-enabled subject matter.  In light of Applicants’ remarks (p.15-20 of the Remarks of 01/07/2022) the rejection as it was applied to administering agents to a subject with DLBCL is withdrawn.  The rejection set forth above is directed to the claims as they encompass assigning DLBCL classification related to transcription profiles but only set forth steps related to sequence variants and copy number variations. 

Claim Rejections - 35 USC § 103
Claims 1-4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (2011) in view of Lenz et al. (2008), further in view of Katz (2017). 
Relevant to the limitations of claim 1, Morin et al teaches an analysis of genetic mutations in lymphoma samples.  The reference provides sequencing tumour DNA and/or RNA from 117 tumour samples and 10 cell lines and identified 651 genes with evidence of somatic mutation in B-cell NHL (e.g.:  p. 298).  Morin et al teaches 26 genes with significant evidence for positive selection with either selective pressure for acquiring nonsynonymous point mutations or truncating/nonsense mutations (e.g.:  p. 299, Table 1), including the known lymphoma oncogene BCL2, and confirmed somatic mutations in SGK1, TP53, BCL2 and BCL6.  Morin et al teaches DLBCL comprises at least two distinct subtypes that respond differently to standard treatments - GCB and ABC (e.g.: p. 298).  Morin et al teaches (e.g.:  Figure 2; p.300) that certain genes are enriched for mutations in GCB-DLBCL and other genes are enriched for mutations in ABC-DLBCL; for example BCL2, TP53 and SGK1 are associated with GCB cases and BCL6 is associated with ABC.
Relevant to claims 2, 3 and 9, Morin et al teaches genomes, exomes and transcriptomes were sequenced using a combination of lllumina GAllx and HiSeq 2000 instruments to read lengths of between 36 and 100 nucleotides.  Exome capture was performed using the Agilent SureSelect Target Enrichment System Protocol (e.g.: p. 302).
Regarding claim 10, Morin et al teaches the CNVs and LOH detected in each of the 11 DLBCL tumour/normal pairs are displayed on the concentric sets of rings (e.g.: Figure 1).
Morin et al does not teach identifying the presence or absence of 18Q:AMP in the sample, or an exemplification of administering a treatment to a subject with a particular type of DLBCL.
However, the analysis of 18Q in the context of DLBCL, and particular treatments associated with specific types of DLBCL were known in the prior art.
Lenz teaches analyzing DLBCL biopsy samples by genome-wide copy number analysis (e.g.:  Abstract).  Lenz teaches ABC DLBCLs were characterized by frequent gain of 18q (e.g.:  p. 13520, Figure 2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the methods of the instantly rejected claims to combine the methods of Morin et al with the methods of Lenz et al to include the step of identifying amplification of 18q arm (as taught by Lenz et al) with the identifying of variants of BCL2, SGK1, BCL6 and TP53 (as taught by Morin et al).  The skilled artisan would have been motivated to combine the methods because both Morin et al and Lenz et al teach variants that are associated with different types of DLBCL, and thus the skilled artisan would recognize that analysis of the additional marker of Lenz et al in the methods of Morin et al would provide a more comprehensive analysis of the genetic of any DLBCL sample and provide a more complete understanding of the mutations associated with ABC- and GCB-DLBCL.
Katz teaches tazemetostat, a small molecule that targets epigenetic activity of the EZH2 gene (relevant to the treatment of Class 3 as recited in step d of claim 1) for treatment for diffuse large B-cell lymphoma.  Katz teaches 3 cohorts of patients with DLBCL subtypes who will receive tazemetostat monotherapy, and further teaches treatment with tazemetostat in combination with prednisone (relevant to claim 4): EZH2 wild-type GCB, EZH2-mutant GCB and non-GCB, because these mutations occur in EZH2 almost exclusively in GCB. (e.g.:  p. 1-2).  Thus, Katz teaches selecting an EZH2 inhibitor as a treatment for GCB-DLBCL.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Morin et al in view of Lenz et al, which would include the detection of variants of BCL2 in a DLBCL sample and identifying the sample as a GCB-DLBCL, with the tazemetostat treatment of the subject as taught by Katz.  It was known in the prior art that different mutations are associated with different type of DLBCL (i.e.:  ABC- or GCB-DLBCL), Morin et al teaches that mutations in BCL2 are associated with GCB-DLBCL, and Katz teaches treating GCB-DLBCL with an EZH2 inhibitor.  The skilled artisan would have been motivated to treat a subject diagnosed with GCB-DLBCL by the methods rendered obvious by Morin et al in view of Lenz et al with the EZH2 inhibitor of Katz based on the expressed teachings of Katz that EZH2 is an important target as an epigenetic regulator of cellular differentiation programs, that mutations in EZH2 lead to abnormal histone methylation profiles which can result in oncogenic transformation (Katz p. 1 ), and that that mutations in EZH2 occur almost exclusively in subjects who have the GCB form of DLBCL.  Thus the skilled artisan would recognize that a subject with BCL2 mutations is likely to have GCB-DLBCL and would benefit from treatment with the EZH2 inhibitor of Katz.

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103 as rendered obvious by the cited prior art.  Applicants’ arguments (p.21-23 of the Remarks of 01/07/2022) have been fully considered but are not persuasive to withdraw the rejection as maintained above.  Applicants have argued that Morin et al does not teach or obviate analyzing the presence or absence of the recited sequence or copy number variants to assign a sample to a class of DLBCL.  This argument is not persuasive where, as set forth in the rejection, Morin et al teaches (Figure 2) that mutations in various different particular genes are enriched in different subtypes of DLBCL, either ABC or GCB, and in particular that BCL2 mutations are enriched in GCB-DLBCL.  Applicants further argue that Morin et al does not teach or suggest administering an agent to a subject where the agent is select with regard to a particular DLBCL classification.  This argument is not persuasive where Morin et al teaches that DLBCL is aggressive and heterogeneous, comprising at least two distinct subtypes that respond differently to standard treatments (p.298 – left col), and where the rejection includes the teachings of Katz which provides that a particular treatment (i.e.:  tazemetostat, an inhibitor of EZH2) may be particularly suitable for treatment of DLBCL in which EZH2 is mutated, and that EZH2 mutations are found in a high percentage (i.e.:  21.7%) of DLBCL that are classified as GCB-DLBCL.  In this regard it should further be recognized that Morin et al (e.g.:  Figure 2) also teaches that EZH2 is a gene that is enriched for mutations in GCB-DLBCL.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (2011) in view of Lenz et al (2008) and her Katz (2017), as applied to claims 1-4, 9 and 10 above, and further in view of McKinney et al (2006).
Morin et al in view of Lenz et al and Katz renders obvious at least one embodiment of the method of claim 1, from which instantly rejected claim 7 depends.
Morin et al in view of Lenz et al and Katz does not teach wherein analyzing step (c) comprises use of a neural net classifier.  However such aspects of classification were known in the prior art.
McKinney et al teaches an important goal of human genetics is to identify DNA sequence variations that increase or decrease susceptibility to a disease (e.g.:  p. 1), and that neural networks are a popular model (McKinney p. 5).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method rendered obvious by Morin et al in view of Lenz et al and Katz, to incorporate analyzing that data using a neural net classifier as taught by McKinney in order to assign the sample to ABC-DLBCL or GCB-DLBCL class.  McKinney et al teaches there is a growing awareness that susceptibility to common, multifactorial human diseases is largely due to complex nonlinear interactions among genetic and environmental variables (e.g.:  p. 5), and teaches aspects of identifying genes with candidate mutations.  A person of ordinary skill in the art would have been motivated to modify the methods rendered obvious by Morin et al, Lenz et al and Katz to include the neural network method of classification as taught by McKinney in order to more fully understand the genetic makeup of any DLBCL that may be indicative of the ABC or GCB sub-type.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (2011) in view of Lenz et al (2008) and her Katz (2017), as applied to claims 1-4, 9 and 10 above, and further in view of Rovira et al (2016) 
Morin et al in view of Lenz et al and Katz renders obvious at least one embodiment of the method of claim 1, from which instantly rejected claim 7 depends.
Morin et al in view of Lenz et al and Katz does not teach wherein identifying step (b) comprises use of a kit for identifying genetic variation in a sample with fewer than 500,000 probes.
However, Rovira et al teaches classifying cancer by detecting mutations using oligonucleotide probes.  Rovira et al analyzes the incidence of MYD88 mutations in DLBCL (e.g.: Abstract), and teaches that screening for the most frequent MYD88 mutations was performed using an allele-specific PCR assay achieved by ARMS technology (Rovira p. 2757).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the rejected claim to modify the methods rendered obvious by Morin et al in view of Lenz et al and Katz to use the oligonucleotide probe-based detection of mutation as taught by Rovira to identify genetic variation in a sample.  Morin et al sought to identify genes with mutations in B-cell NHL, including DLBCL. Morin ultimately identified 109 genes with clear evidence of somatic mutation in multiple individuals.  Morin identified somatic mutations in the most frequently mutated genes, including SGK1, TP53, BCL2 and BCL6, using DNA/RNA sequencing.  Rovira et al used allele-specific PCR assays to determine the prevalence of specific mutations in the MYD88 gene.  The skilled artisan would have been motivated to us the allele-specific PCR assay of Rovira et al based on the expressed teachings of Rovira et al that such methods are more sensitive than next generation sequencing techniques (e.g.: p. 2760). It would have been obvious to modify the method rendered obvious by Morin et al in view of Lenz et al and Katz to use allele specific probes as taught by Rovira et alin order to obtain a more sensitive and detailed assessment of the status of mutations in the DLBCL genome, and specifically, the mutations identified in Table 1 of Morin et al(the most frequently mutated genes), which includes mutations of SGK1, TP53, BCL2, EZH2, and BCL6 as well as MYD88, the gene studied by Rovira et al, in order to more accurately and with greater sensitivity determine which mutations across the DLBCL genome occurred most frequently in DLBCL patients.  Rovira et al also posits that the type of mutation may be important. A more sensitive assay could more accurately assess the various types of mutations.  An assay such as that, would necessarily have fewer than 500,000 probes because Morin et al identifies fewer than 500 mutations across SGK1, TP53, BCL2 and BCL6, and MYD88. An oligonucleotide probe assay could therefore detect mutations in the elected genes with fewer than 500,000 probes.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634